Title: To George Washington from William Watson, 22 February 1776
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 22 Feby 1776.

I am desired by Mess[r]s Hall & Grindele the former Masters of the two ships bro’t into this port by Comodore Manly, to introduce them to your Excely by a Letter, & to acquaint your Excellency that they have a desire to go to Virginia, where they have friends & where one of them has a Brother.
The crews of the two ships are now on board them & insist on continueing on board, as they have no home, no money, & no business offer, that suits them. they abso⟨lutel⟩y refuse entering into our service. your Excellency will please to direct what shall be done with them.
I wod take this oppertunity to acquaint your Excy that on board the ships are sundry articles which may be very serviceable in fitting out the men of war now building, memo of which I have inclosed.
The Harrison Capt. Dyer returned last night from her second

unsuccessful cruize. our enemies are very vigilant, and in good weather, are seen every day from this shore. I am your Excellencys most Obedt much obliged Humb. Servt

Willm Watson

